Me. Justice Wole,
dissenting.
In my opinion, the case of People of Porto Rico v. Livingston, 47 F. (2d) 712, is decisive of this one. It can not be distinguished by the fact that Miss Livingston remained in possession of her property. If the efforts of some of the officers of the Interior Department had prevailed, the possession would have been taken from her. When the right of possession is clear, the accident of a deprivation of material possession should not avail. The complainant had a duly recorded title and the right to possession followed, at least prima facie. Therefore, it was necessary for the Government to show that the complainant was not a third person. The Livingston case makes it clear that a purchaser may rely on a recorded title. Nor because of an attempt made in 1878 to declare the concession ended was the right of a third person destroyed. A purchaser was not bound to inquire into the possibilities of a defeasance. Torres v. Lothrop, Luce & Co., 16 P.R.R. 172, 231 U. S. 171. In my opinion, the acts of the agents of the Government in 1921 or otherwise did not amount to taking possession of the property, and the attempts of supposed agents of the People to take possession would at best come under the category of *370acts merely tolerated. Section 446 of tire Civil Code (Comp. Stat. 1911, p. 644).
Insisting a little more on the supposed defeasance, there is nothing' in the record to show that Guillermo Noble had any notice of the so-called “incautación.” A declaration of a revocation of a grant does not take effect until communicated to the grantee. Non constat that the Spanish Goverument, with or without the intervention of Guillermo Noble, abandoned its proposed seizure or “incautación ” I maintain, besides, that there is no “incautación” without actual entry, and this does not appear from the record.
I am authorized to state that Mr. Justice Aldrey agrees with this opinion.